DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a first mask” twice. It is unclear if it refers to a same mask or a different mask.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10 – 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2017/0084635).

    PNG
    media_image1.png
    393
    436
    media_image1.png
    Greyscale

(Claim 1) Jung et al. teach an array substrate, comprising:
a base substrate (100);
a thin film transistor (130) on the base substrate and comprising a first electrode     (175) and a second electrode (170);
a first connection electrode (190) in a layer different from the first electrode (175) and electrically connected with the first electrode; and
a first insulation layer (195) covering at least a portion of the first connection electrode (190),
wherein an area of an orthographic projection of the first connection electrode on the base substrate is larger than an area of an orthographic projection of the first 
wherein the first insulation layer (195) is made from an organic insulation material (paragraph 96).
(Claim 2) Jung et al. teach the array substrate, further comprising a light emitting device, wherein:
the light emitting device is on the base substrate, and the first electrode (175) is electrically connected with the light emitting device through the first connection electrode (190);
the first connection electrode (190) comprises a first portion parallel to the base substrate and a second portion (vertical stem connecting #175) having an included angle with the base substrate;
the first electrode (175) comprises a first portion parallel to the base substrate and a second portion (vertical stem connecting #130) having an included angle with the base substrate;
a first signal is transmitted to the light emitting device through the first electrode and the first connection electrode;
on a plane parallel to the base substrate, a width (left-to-right) of the first portion of the first connection electrode (190) in a direction perpendicular to a transmission direction (vertical) of the first signal is larger than a width (left-to-right) of the first portion of the first electrode (175) in the direction perpendicular to the transmission direction (vertical) of the first signal,

 (Claim 4) Jung et al. teach the array substrate, further comprising:
a second insulation layer (180) between the thin film transistor and the first connection electrode to space the thin film transistor apart from the first connection electrode,
wherein the second insulation layer (180) comprises at least two via holes (170, 175), and the first connection electrode (190) is electrically connected with the first electrode (175) of the thin film transistor through the at least two via holes.
 (Claim 10) Jung et al. teach the array substrate, further comprising:
a protrusion (cap) on a side of the first insulation layer (195) away from the base substrate; and
a light emitting device (210) on the protrusion, wherein the first electrode (175) is electrically connected with the light emitting device (210) through the first connection electrode (190).
(Claim 11) Jung et al. teach wherein the protrusion and the first insulation layer are integrally formed (#195, paragraph 52).
(Claim 12) Jung et al. teach wherein the light emitting device is a small-sized light emitting diode or a micro- sized light emitting diode (Micro LED).
(Claim 13) Jung et al. teach an electronic apparatus, comprising the array substrate (fig. 1, paragraph 48).
(Claim 14) Jung et al. teach a fabrication method of an array substrate, comprising:
providing a base substrate (100);
forming a thin film transistor (130) on the base substrate, wherein the thin film transistor comprises a first electrode (175) and a second electrode (170);
forming a first connection electrode (190) on the base substrate, wherein the first connection electrode is in a layer different from the first electrode and is electrically connected with the first electrode; and
forming a first insulation layer (195) covering at least a portion of the first connection electrode,
wherein an area of an orthographic projection of the first connection electrode on the base substrate is larger than an area of an orthographic projection of the first electrode on the base substrate (fig. 1), and
the first insulation layer (195) is made from an organic insulation material (paragraph 96).
 (Claim 17) Jung et al. teach the fabrication method of the array substrate, further comprising:
forming a protrusion (cap) on a side of the first insulation layer (195) away from the base substrate; and
forming a light emitting device (210) on the protrusion, wherein the first electrode (175) is electrically connected with the light emitting device (210) through the first connection electrode (175).
 (Claim 20) Jung et al. teach the array substrate further comprising:

wherein the second insulation layer comprises at least two via holes (170, 175), and
the first connection electrode (190) is electrically connected with the first electrode (175) of the thin film transistor through the at least two via holes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2017/0084635) in view of Shim et al. (US 2017/0033166)
(Claim 3) Jung et al. lack wherein on a plane parallel to the base substrate, the width of the first portion of the first connection electrode in the direction perpendicular to the first signal transmission direction is larger than 10 microns.
However, Shim et al. teach wherein on a plane parallel to the base substrate, the width of the first portion of the first connection electrode (fig. 4 #109, 110) in the direction perpendicular to the first signal transmission direction (vertical) is optimized for the benefit of improving voltage drop (paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of improving voltage drop.
(Claim 18) Jung et al. lack wherein the first insulation layer and the protrusion are formed by a same patterning process with a same dual-tone mask.
However, Shim et al. teach wherein the first insulation layer (fig. 6C #152 and the protrusion (#151) are formed by a same patterning process with a same dual-tone mask (600) for the benefit of forming a layer with different step heights and shapes simultaneously. (Half-tone mask and grey-tone mask are examples of dual-tone masks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming a layer with different step heights and shapes simultaneously
Allowable Subject Matter
Claims 5 – 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not render obvious:
(Claim 5) an area of an orthographic projection of the second connection electrode on the base substrate is larger than the area of the orthographic projection of the first electrode on the base substrate.
(Claim 15) an area of an orthographic projection of the second connection electrode on the base substrate is larger than the area of the orthographic projection of the first electrode on the base substrate.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891